  Case 17-36222      Doc 50   Filed 06/29/20 Entered 06/30/20 07:08:09               Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                      )                BK No.:     17-36222
                                            )
SEOMA VIRGO                                 )                Chapter: 13
                                            )
                                                             Honorable Jacqueline P Cox
                                            )
                                            )
              Debtor(s)                     )

                                   ORDER MODIFYING PLAN

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notice having
been given to the parties entitled thereto:

Debtor's Motion to Modify is GRANTED.

   It is hereby ORDERED that:

  1) The Debtor's Chapter 13 Plan payment default is deferred until the end of her Plan.

   2) Debtor's Chapter 13 Plan base shall remain the same.




                                                         Enter:


                                                                    Honorable Jacqueline Cox
Dated: June 29, 2020                                              United States Bankruptcy Judge

 Prepared by:
 Robert C. Bansfield Jr., A.R.D.C. #6329415
 David M. Siegel & Assoc., LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
